Title: John Adams to Abigail Adams, 27 November 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Lovejoys in Stratford Nov. 27. 1796
          
          We lodged at Monroe’s in Marlborough on Wednesday night, at Hithcocks in Brookfield Thursday night, at David Bulls in Hartford Fryday night and at Lovejoys in Stratford last night. I have been to hear Sound orthodox Calvinism from Mr Stebbins this morning.
          At Hartford I Saw Mr Adets Note in Folio to our Secretary of State, and I find it an Instrument well calculated to reconcile me to private Life. It will purify me from all Envy of Mr Jefferson or Mr Pinckney or Mr Burr or Mr Any Body who may be chosen P. or V. P.
          Although, however, I think the moment a dangerous one, I am not Scared. Fear takes no hold of me, and makes no Approaches to me, that I perceive, and if my Country makes just Claims upon me, I will be as I ever have been prompt to shares Fates & Fortunes with her.
          I dread not a War, with France or England, if either forces it upon Us, but will make no Aggression upon either, with my free Will, without just & necessary Cause and Provocation.
          In all Events of Peace or War, I think Prices must fall considerably before Spring. Lands Labour Provisions and all.
          We have had so cold a Journey that I fear our Stone Wall Stands still. If it does however I suppose Manure, or Ploughing or cutting and carting Wood will furnish Employment enough.
          Nothing mortifies me more, than to think how the English will be gratified at this French Flight. John Bull will exult and Shrugg his shoulders like a Frenchman, and I fear show Us some cunning insidious, kind of Kindness upon the Occasion. I should dread his Kindness as much as French Severity. But will be the Dupe of neither.
          If I have looked with any Accuracy into the Hearts of my Fellow Citizens, The French will find as the English have found, that Feelings may be Stirred which they never expected to find there, and that Perhaps the American People themselves are not Sensible are within them.
          I shall write you from N. York. This cold Weather makes me

regret the Loss of my Bed, and Fireside, and especially the Companion and Delight of both.
          
            John Adams
          
        